Citation Nr: 0819618	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  02-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service-connection for right ear hearing 
loss.

2.  Entitlement to service-connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	John P. Blackburn


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
November 2003 when they were remanded for additional 
evidentiary development.


FINDINGS OF FACT

1.  Hearing loss of the right ear was noted upon enlistment 
examination.

2.  Hearing loss of the left ear was noted upon enlistment 
examination.

3.  There was no increase in severity of the veteran's 
preservice bilateral hearing loss during service; current 
hearing loss is not related to service.


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear existed prior to service 
and was not aggravated by active service.  38 U.S.C.A. §§ 
1111, 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).

2.  Hearing loss of the left ear existed prior to service and 
was not aggravated by active service.  38 U.S.C.A. §§ 1111, 
1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in March 2001 and April 2004.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
service-connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claim.

Notwithstanding the belated VCAA notice, the Board determines 
that the veteran was not prejudiced as he had a meaningful 
opportunity to participate effectively in the processing of 
his claims, which were readjudicated in March 2006, October 
2006 and August 2007. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service-connection in the March 2001 and April 2004 letters.  
The veteran was provided with proper notice of elements (4) 
and (5) (degree of disability and effective date) in a March 
2006 letter.

Notwithstanding the belated Dingess notice, the Board 
determines that the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims.  As 
noted above, the veteran's claims were readjudicated in March 
2006, October 2006 and August 2007.  Further, as discussed in 
detail above, the preponderance of the evidence is against 
the claims for service-connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the veteran with numerous 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  See also 38 C.F.R. § 3.303.  "A determination of 
service-connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
For certain chronic disorders, such as organic diseases of 
the nervous system, service-connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service-connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service-connection.  38 C.F.R. § 3.303(b).

If a pre-existing disorder is noted upon entry into service, 
service-connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

III.  Analysis 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that his hearing loss was caused by his 
exposure to noise while in service.  The veteran reported 
that his military duties entailed the operation and 
maintenance of Hawk missile batteries and the high noise 
levels associated with these activities.  He also reported 
being exposed to gunfire and howitzer rounds.  Occupational 
noise exposure following service includes many years in the 
construction industry using noisy machinery.  He also 
indicated that since the mid-1980's he has used privately 
purchased hearing aids while working, but kept them in the 
off position believing that the hearing aid earmolds would 
act as an effective hearing protection device.  The veteran 
also stated that he never received an audiogram test at his 
separation from service and that he is unaware of the 
audiogram of record dated at the time of his separation. 

A current diagnosis of bilateral hearing loss is of record.  
A medical examination conducted by the VA in May 2004 shows 
that the veteran currently has severe sensorineural bilateral 
hearing loss, as defined by 38 C.F.R. § 3.385 (2007).  Thus, 
the crux of this case rests upon consideration of whether the 
veteran's bilateral hearing loss is in any way related to 
active service.  

Service medical records show that the veteran had hearing 
loss upon his entering service.  On authorized audiological 
evaluation in March 1968, pure tone thresholds in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5

55
LEFT
-5
15
-5

55

The audiometric testing showed impaired hearing in the left 
and right ears at 4000 hertz as defined by 38 CFR § 3.385.  
The March 1968 service medical record contains a hand written 
note by the examiner stating that the veteran could not hear 
out of his right ear as a child and also notes defective 
hearing based on the audiogram.  

On authorized audiological evaluation for separation in 
December 1969, pure tone thresholds in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
10
5
0
5
10

The December 1969 evaluation revealed that the veteran did 
not have any hearing loss pursuant to 38 C.F.R. § 3.385 
(2007).  

There is no evidence of hearing loss within a year of 
service, and therefore the presumptive regulations of 
38 C.F.R. § 3.307 and 3.309 are not for application.  The 
first audiogram after service is dated May 1986.  A letter 
from an audiologist, dated November 2000, indicated that she 
had been seeing the veteran since 1986, and the audiogram of 
May 1986 showed a moderate to moderately severe sensorineural 
hearing loss bilaterally.  The audiologist stated that in the 
last 14 years the veteran's average drop in hearing is a 
larger decrease than would be expected of someone in his age 
group.  She suggested that the Board consider his hearing 
loss as related to his service due to the veteran's reports 
of high noise levels while in service. 

The veteran received a VA examination in August 2003.  The 
examiner noted that the veteran did not notice significant 
hearing loss until 1983 and his first documented audiogram 
showed severe hearing loss in 1986.  The examiner reported 
that the veteran was extremely hard of hearing without his 
hearing aids.  He stated that if the veteran's service 
medical records were substantiated, it would be likely to 
have induced at least mild to moderate amounts of high 
frequency hearing loss that could have initiated at an early 
age.  The examiner stated that in order to reach this 
conclusion he would need to negate the separation audiogram 
which was essentially normal.  He went on to say that the 
extent of hearing loss in 1986 would be hard to explain, even 
with any loss resulting from the military, without some other 
factors, such as additional significant acoustic trauma or 
other disease process, being involved.  Therefore, the 
service medical records would need to be disproved before 
accepting the validity of the veteran's claim. 

A VA examination dated May 2004, noted that the veteran had 
been exposed to military and occupational noise exposure.  
The examiner stated that the veteran had sensorineural 
hearing loss in the right and left ear.  Audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
85
80
75
LEFT
70
80
85
80
75

The May 2004 evaluation revealed that the veteran had severe 
hearing loss in both ears pursuant to 38 C.F.R. § 3.385 
(2007).  

The examiner stated that in his opinion the veteran's hearing 
loss underwent an increase in severity beyond the normal 
progression due to noise exposure while in service.  He 
stated that in reaching his conclusion he assumed and 
speculated that the hearing thresholds on entrance 
examination were valid and reliable and his hearing 
thresholds on discharge were not valid and reliable.  He 
stated that on entrance examination his hearing tests were 
confirmed by his Bekesy self-tracing responses, whereas the 
discharge hearing thresholds are not.  He also stated that 
because the veteran had hearing loss at 4000 Hz of 55 dB, he 
would not expect his hearing to improve to normal limits 
within two years of service.  He stated that a level of 
deterioration probably occurred that aggravated his pre-
service high frequency hearing loss noted on his physical 
examination. 

An August 2005 VA examination, noted that the veteran had 
extensive occupational noise exposure and that the veteran 
would sometimes keep his hearing aids in the off position, 
mistakenly believing that the hearing aid ear molds would 
function as a noise reducer.  The examiner noted severe 
sensorineural hearing loss in both ears.  The examiner stated 
that the veteran's "cookie-bite" pattern is not typical of 
a noise induced hearing loss.  The pattern of the veteran's 
current hearing loss is most consistent with that of a 
congenital hearing loss.  She goes on to say that the onset 
of the loss appears by the age of 19, even though the veteran 
denied hearing loss prior to service.  However, the examiner 
stated that she could not rule out the aggravation of hearing 
loss by military and occupational noise exposure.  Therefore, 
she concluded that the veteran's hearing loss was at least as 
likely as not aggravated by his miliary noise exposure, even 
though she attributed part of the hearing loss to 
occupational noise exposure.  She stated that to determine 
the loss of hearing, the difference between the entrance and 
separation examinations should be calculated.  However, the 
Board notes that the separation examination showed normal 
hearing.

A VA C-file review by another audiologist conducted in 
October 2005 noted agreement with the August 2005 examiner 
and reported that the veteran's separation examination showed 
that his hearing was normal.  The examiner opined that 
whether or not any pre-existing hearing loss was aggravated 
beyond normal progression cannot be resolved without 
resorting to mere speculation.  

After a thorough review of the all of the evidence of record, 
the Board determines that a finding in the veteran's favor 
would be based purely on speculation.  The evidence 
preponderates against the veteran's claim, as the Board would 
have to negate the findings in the separation audiological 
examination to make a finding that his hearing loss was 
related to his service.  Even the May 2004 examiner stated 
that it would be speculative to negate such findings.  The 
veteran exhibited hearing loss upon his entrance into 
service, showed less hearing loss (normal hearing) at service 
separation, and was exposed to a significant amount of noise 
at his job for many years after service.  In addition, the 
veteran did not present any medical records of hearing loss 
until 16 years after service and after his significant 
exposure to occupational noise.  The examiners all agree that 
a finding in favor of service-connection would be based 
wholly on speculation and that the separation examination 
would need to be negated.  No increase in the severity of the 
preservice hearing loss was shown in service, and the 
presumption of aggravation based on such increase during 
service is not for application.  38 C.F.R. § 3.306.

Finally, the Board is aware of the veteran's contentions that 
his bilateral hearing loss is related to his service; 
however, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his 
assertions as to the existence of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the absence of credible medical evidence linking 
the veteran's current diagnosis to service, the veteran's 
claim for service-connection for bilateral hearing loss must 
be denied.  The Board is also aware of the veteran's 
contentions that he did not receive the separation 
audiological examination.  However, the probative evidence 
shows that the veteran did receive an audiological 
examination, proof of which is in his file.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, a preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service-connection for bilateral hearing 
loss is denied.  


ORDER


Entitlement to service-connection for right ear hearing loss 
is denied.

Entitlement to service-connection for left ear hearing loss 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


